                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                            )
                                                       )
                                Plaintiff,             )
                                                       )
                        v.                             )      No. 1:17-cr-00222-JMS-TAB
                                                       )
  JAMES O. BEASLEY (11),                               )
   a/k/a Jake;                                         )
                                                       )
                                Defendant.             )

                               ENTRY FOR DECEMBER 9, 2019


       On this date, Defendant James O. Beasley (11) appeared in person and by counsel,

Theodore Minch, for sentencing. The Government appeared by counsel, Brad Blackington and

Lindsay Karwoski, with its investigative agent Kerry Inglis. Mandy Burton appeared on behalf of

the United States Probation Office. The hearing was recorded by Court Reporter, Jean Knepley.

       The parties were heard with respect to the sentence and application of the Sentencing Guidelines.

        Pursuant to the Sentencing Reform Act of 1984, Sentence was imposed as stated on the
record, including:
                   • Special Assessment: $300.00
                   • Incarceration: Count 1 – 235 months and Counts 16 & 17 - 60 months per
                       count all counts concurrent for a total of 235 months – The Court
                       recommends placement near Indianapolis, FCI Terre Haute or FCI Milan.
                       The Court further recommends participation in programs for mental health
                       and drug treatment.
                   • Supervised Release: Count 1 – 5 years and Counts 16 & 17 – 3 years. For
                       a total of 5 years concurrent on all counts
                   • Fine: $2,000.00

       By reference to the PSR, and after the Defendant waived formal reading, the Court

advised the Defendant that while he is on supervised release, he is to comply with the

following conditions:
•   You shall not commit another federal, state, or local crime.

•   You shall cooperate with the collection of a DNA sample.

•   You shall refrain from any unlawful use of a controlled substance and shall
    submit to one drug test within 15 days of placement on supervised release and
    two periodic tests thereafter, as directed by the probation officer.

•   You shall report to the probation office in the judicial district to which you are
    released within 72 hours of release from the custody of the Bureau of Prisons.

•   You shall report to the probation officer in a manner and frequency directed by
    the court or probation officer.

•   You shall permit a probation officer to visit you at a reasonable time at home, or
    another place where the officer may legitimately enter by right or consent, and
    shall permit confiscation of any contraband observed in plain view of the
    probation officer.

•   You shall not knowingly leave the federal judicial district where you are being
    supervised without the permission of the supervising court/probation officer.

•   You shall answer truthfully the inquiries by the probation officer, subject to your
    5th Amendment privilege.

•   You shall not meet, communicate, or otherwise interact with a person you know
    to be engaged, or planning to be engaged, in a criminal activity. You shall report
    any contact with persons you know to be convicted felons to your probation
    officer with 72 hours of the contact.

•   You shall reside at a location approved by the probation officer and shall notify
    the probation officer at least 72 hours prior to any planned change in place or
    circumstances of residence or employment (including, but not limited to, changes
    in residence occupants, job positions, job responsibilities). When prior
    notification is not possible, you shall notify the probation officer within 72 hours
    of the change.

•   You shall not own, possess, or have access to a firearm, ammunition, destructive
    device or dangerous weapon.

•   You shall notify the probation officer within 72 hours of being arrested, charged
    or questioned by a law enforcement officer.

•   You shall maintain lawful full time employment, unless excused by the probation
    officer for schooling, vocational training, or other reasons that prevent lawful
    employment.
•      You shall make a good faith effort to follow instructions of the probation officer
       necessary to ensure compliance with the conditions of supervision.

•      You shall submit to substance abuse testing to determine if you have used a
       prohibited substance or to determine compliance with substance abuse treatment.
       Testing may include no more than eight drug tests per month. You shall not
       attempt to obstruct or tamper with the testing methods.

•      You shall not use or possess alcohol.

•      You shall provide the probation officer access to any requested financial
       information and shall authorize the release of that information to the U.S.
       Attorney’s Office for use in connection with the collection of any outstanding
       fines and/or restitution.

•      You shall submit to the search by the probation officer of your person, vehicle,
       office/business, residence and property, including any computer systems and
       hardware or software systems, electronic devices, telephones, and Internet-enable
       devices, including the data contained in any such items, whenever the probation
       officer has a reasonable suspicion that a violation of a condition of supervision or
       other unlawful conduct may have occurred or be underway involving you and that
       the area(s) to be searched may contain evidence of such violation or conduct.
       Other law enforcement may assist as necessary. You shall submit to the seizure
       of contraband found by the probation officer. You shall warn other occupants
       these locations may be subject to searches.

•      You shall pay to the United States a special assessment of $300. Payment of the
       fine and special assessment shall be due immediately and is to be made directly
       to the Clerk, U.S. District Court.


The defendant is remanded to the custody of the U.S. Marshal.

The proceedings were adjourned.




     Date: 12/9/2019
Distribution:

Bradley A. Blackington
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bradley.blackington@usdoj.gov

Lindsay E. Karwoski
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
lindsay.karwoski@usdoj.gov

Theodore J. Minch
SOVICH MINCH LLP
tjminch@sovichminch.com

Counsel for co-defendants
